



Exhibit 10.1
151 Farmington Avenue
Hartford, CT 06156
[Aetna Logo]
Thomas W. Weidenkopf
Executive Vice President, Human Resources


February 13, 2018


Gary W. Loveman


Dear Gary,


The purpose of this document is to confirm the agreement we have reached as a
result of our discussions regarding your cessation of your employment with Aetna
Inc., Aetna Life Insurance Company and/or one or more of Aetna Inc.’s other
subsidiary, affiliated and/or related entities (collectively, the “Company”).


The terms of our agreement (“Agreement”) are as follows:


1.
You hereby resign your employment effective February 20, 2018 (the “Separation
Date”). We have agreed that effective on January 24, 2018, you will cease
providing services as Executive Vice President, Consumer Health & Services. From
that date through February 20, 2018, we have agreed that you will continue to be
employed by the Company and that you will provide transition assistance as
reasonably requested to assure a smooth transition of your duties. You will not
be expected to come to the office after January 24, 2018. The Separation Date
will be the last date you will be employed by the Company.



2.
Consideration from Company:



a.
From February 21, 2018 through February 20, 2019 (a period of 52 weeks), you
will be paid an amount equivalent to your regular salary at your current annual
salary rate of $820,000, in accordance with the Company’s customary payroll
schedule.



b.
With respect to the 2017 Bonus year, you will be paid in a lump sum, $100,000
plus the gross amount of your current bonus target of 110% of your 2017 salary
($896,500) times the Consumer Health & Services Scorecard funding level for
2017, less tax withholdings and any other legally required deductions. This
payment will be payable on or before March 15, 2018.



c.
During the first nine weeks of the salary continuation period, you will continue
to be eligible for regular employee benefits. Participation in all benefit
programs will stop at the end of this period. However, you will be eligible for
the continuation of group medical and dental benefits for the applicable COBRA
period, the first two months of which you will be charged subsidized (employee)
rates. Thereafter, you will be charged regular (unsubsidized by Aetna) COBRA
rates for the remainder of the COBRA continuation period. A package regarding
COBRA rights and enrollment information will be sent to you at the end of the
nine week period. The Company will mail to you a copy of Since You Are Leaving
Aetna, which contains information about your employee benefits. If there are any
inconsistencies between this Agreement and Since You Are Leaving Aetna, the
terms of this Agreement govern. If you have any questions regarding your
employee benefits, you should call the HR Contact Center at 1-800-AETNA HR
(1-800-238-6247).



d.
To assist you in your external job search efforts, you will be eligible to
receive for twelve (12) months from the effective date of this Agreement,
individual outplacement services as selected by you and paid for by the Company.
You may arrange for these services through Lee, Hecht, and Harrison
at-1-877-529-4433.



e.
Vesting and exercise of equity awards and/or long term incentive compensation
awards are governed by the applicable agreements and plans. The Company has
agreed that with respect to the vesting of your 2017 Stock Appreciation Right,
you will be treated as retirement eligible. The Company has provided to you a
schedule of your outstanding equity awards, demonstrating the impact of your
termination of employment on the vesting of these awards. You understand that
the employee covenants (including the non-competition, non-solicitation,
confidentiality covenants) included in those agreements remain in full force and
effect and






--------------------------------------------------------------------------------





are incorporated herein by reference.


f.
Subject to the provisions and limitations contained in the Company’s policy and
as required by law, you will be paid for Paid Time Off (PTO) that is accrued and
unused as of the Separation Date.



g.
The benefits outlined above (except for the notification and provision of COBRA
benefits and the exercise of equity awards vested on the date hereof pursuant to
the applicable agreements and plans) are benefits for which you would not
otherwise be eligible under current Company plans and policies and are in lieu
of any other separation benefits or other consideration not specified in this
Agreement, including the agreement between you and the Company dated September
17, 2015 and the Company’s Job Elimination Benefits Plan.



h.
If you should die prior to the final payment of amounts owed to you under this
Agreement, such payments will continue to be made to your estate.



3.
Consideration from You:



a.
Release of Claims.



i.
In consideration for the Company’s agreement to provide the salary and benefits
continuation described above, you (for yourself and any other person claiming or
deriving a right from you) forever release and discharge the Company, and
together its/their employees, directors, officers agents and representatives
(“Released Parties”) from any and all liability, claims, and demands and causes
of action (by whatever name called and whether known or unknown) which you had,
have, or may have, arising out of:



1.
your employment with the Company;



2.
the cessation of such employment; or



3.
any other act, omission, occurrence, or other event, up to and including through
the date you sign this Agreement.



ii.
This release includes, but is not limited to, claims and liabilities under: the
Americans with Disabilities Act, the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Act of 1974 (ERISA), Section 1981 through 1988 of Title 42 of
the United States Code, The Immigration Reform and Control Act, federal and
state whistleblower claims to the maximum extent permitted by law, The Worker
Adjustment and Retraining Notification Act, The Fair Credit Reporting Act, The
Family and Medical Leave Act, all as amended, any other claims under federal,
state, including the state of Connecticut, or local law, and claims for
attorney’s fees, costs, and the like. However, this release does not apply to
(w) pension or 401(k) benefits vested as of the end of the salary continuation
period, (x) your rights to indemnification and liability insurance coverage by
virtue of your having been a director, executive and/or employee of the Company
or any of its affiliates, (y) your rights and the Company’s obligations under
this Agreement, or (z) any claims that as a matter of law cannot be waived.



iii.
If any claim, charge, complaint or action covered by the release is brought by
you, for your benefit or on your behalf, you expressly waive any claim to any
form of monetary or other damages to the fullest extent permitted by law,
including attorneys’ fees and costs, or any other form of personal recovery or
relief in connection with any such claim, charge, complaint or action. You
further agree to dismiss with prejudice any pending civil lawsuit or arbitration
covered by the release.



b.
Confidentiality. In further consideration for the Company’s agreement to provide
the salary and benefits continuation described above, you promise that, except
as provided in paragraph 3. c. below, required by law, or protected by statute:



i.
you will not, for yourself or any other person or entity, directly or
indirectly, divulge, communicate or in any way make use of any confidential,
sensitive, or proprietary information acquired in the performance of your
service for the Company, without the prior written consent of an appropriate






--------------------------------------------------------------------------------





Company officer;


ii.
you will not disclose to any person or entity the terms and conditions of, or
any information acquired in connection with, this Agreement, without the prior
written consent of an appropriate Company officer, other than your legal,
financial or career advisors, and the members of your immediate family, if they
agree to maintain confidentiality; and



iii.
you will not, directly or indirectly, defame, disparage or publicly criticize
the Company, its business (including, but not limited to, any product or service
it markets or sells), or any of its current or former directors, officers,
employees or agents, or otherwise take any action which could reasonably be
expected to adversely affect the personal or professional reputation of the
Company, its business (including, but not limited to, any product or service it
markets or sells), or any of its current or former directors, officers,
employees or agents. In addition, the Company agrees that it, its Board of
Directors and its Executive Leadership Team members will not, directly or
indirectly, defame, disparage or publicly criticize you or otherwise take any
action which could reasonably be expected to adversely affect your personal or
professional reputation.



c.
This Agreement, including any confidentiality/nondisclosure/nondisparagement
provisions contained herein or incorporated by reference, does not prohibit or
restrict you from lawfully: (i) communicating or cooperating with, providing
relevant information to or otherwise assisting in an investigation by: any
governmental or regulatory body or official(s) regarding a possible violation of
any federal law relating to fraud or any rule or regulation of the Securities
and Exchange Commission, or the EEOC or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws; (ii) responding to any inquiry from
such authority, including an inquiry about the existence of this Agreement or
its underlying facts; or (iii) testifying, participating or otherwise assisting
in an action or proceeding relating to a possible violation of any such law,
rule or regulation.



d.
Other Promises



i.
Subject to your then-current personal and professional obligations, you shall
provide assistance to and shall cooperate with the Company, upon its reasonable
request and without additional compensation, with respect to matters within the
scope of your duties and responsibilities during employment with the Company.
The Company agrees that it will reimburse you for reasonable out of pocket
expenses (e.g., travel, meals, and lodging; attorneys’ fees) that you may incur
in providing assistance to the Company hereunder.



ii.
You acknowledge that compliance with your promises contained in this Agreement
or incorporated by reference is necessary to protect the business and good will
of the Company and that any actual or prospective breach will cause injury or
damage to the Company which will be irreparable and for which money damages will
not be adequate. You agree that if you breach or attempt to breach any of those
covenants, the Company shall be entitled to seek temporary, preliminary and
permanent injunctive relief, without bond, to prevent irreparable harm or
injury, and to money damages, together with any and all other remedies available
under applicable law. The prevailing party in any action to enforce this
Agreement shall be entitled to have its reasonable attorney’s fees and costs
paid by the other party. In addition, you agree that the Company may suspend
further payments under this Agreement during the pendency of any such claim, and
that in the event a final, non-appealable decision of a court (or arbitration
panel, as applicable) concludes that you have breached this Agreement, the
Company shall have no further obligation to pay you any benefits otherwise
payable under this Agreement.



4.
Other Provisions:



a.
This Agreement shall not in any way be construed as an admission by the Company
or any of its agents that they have acted wrongfully with respect to you or any
other person.



b.
You represent that:








--------------------------------------------------------------------------------





i.
all documents and property of the Company, including those containing
confidential, sensitive or proprietary information, have been returned to the
Company (or will be returned not later than the Separation Date); provided,
however, you may retain a copy of any document concerning (x) payments and/or
benefits contemplated under this Agreement and/or (y) vested benefits relating
to your employment with the Company;



ii.
no charge, complaint or action filed by you or on your behalf against the
Released Parties exists in any forum or form. If any such charge, complaint or
action has been or is filed, you will not be entitled to damages or any other
relief, including costs and attorney’s fees; and



iii.
other than the obligations of the Company pursuant to this Agreement, the
Company has paid you all wages to which you have been entitled and that you have
taken all leave available to you under the Family Medical Leave Act or related
or similar state or local law.



c.
Other Agreements



i.
The provisions of any prior written agreement between you and the Company,
including stock option and other equity award agreements and long-term incentive
compensation award agreements, regarding arbitration of employment-related
disputes, cooperation with the Company, solicitation of company employees and/or
others, and/or disclosure of confidential information shall remain in effect and
are incorporated by reference into this Agreement. In addition, you shall
promptly notify the Company’s General Counsel if you are contacted by a
regulatory or self-regulatory agency with respect to matters pertaining to the
Company or by an attorney or other individual who informs you that he/she has
filed, intends to file, or is considering filing a claim or complaint against
the Company.



ii.
If there is a prior written agreement between you and the Company regarding
arbitration of employment-related disputes, the provisions of that agreement
will apply to any claim or controversy with respect to compliance with or the
interpretation of this Agreement.



d.
Enforcement.



i.
This Agreement shall be construed in accordance with the laws of Connecticut.
Any actions brought under this Agreement that are not required to be submitted
to arbitration shall be exclusively brought in the state and federal courts in
Connecticut. Both parties hereto irrevocably consent to the personal
jurisdiction of such courts.



ii.
If any provision of this Agreement, including any provision incorporated by
reference, is determined by a court of competent jurisdiction or arbitrator not
to be enforceable in the manner set forth, you and the Company agree that it is
the intention of the parties that such provision should be enforceable to the
maximum extent possible under applicable law and that such court or arbitrator
shall reform such provision to make it enforceable in accordance with the intent
of the parties.



e.
In the event any payment hereunder is required to be delayed to comply with the
American Jobs Creation Act of 2004, the parties hereby agree to conform the
payment provisions in this Agreement to so comply. The Company shall not
accelerate the payment of any deferred compensation in violation of Section 409A
of the Internal Revenue Code and to the extent required under Section 409A, the
Company shall delay the payment of any deferred compensation for six months
following your separation from service as defined under Section 409A.



f.
The entire agreement between you and the Company is set out in this Agreement or
incorporated by reference. No other promises or representations have been made,
and there is no oral understanding or agreement between you and the Company that
is not contained, or incorporated by reference, in this Agreement. Nothing in
this Agreement should be construed to impair your right to communicate with, or
participate in an investigation by, a federal government agency or law
enforcement entity.





5.
You acknowledge that:








--------------------------------------------------------------------------------





a.
You have been advised to consult an attorney before signing this Agreement and
that you have had an opportunity to consult with an attorney of your choice;



b.
You have read this Agreement in its entirety, understand its terms and knowingly
and voluntarily consent to its terms and conditions;



c.
You have had the opportunity to consider the Agreement for at least 21 days and
have elected to sign it on the date noted below; to the extent that this
Agreement differs in any way, whether material or not, from any proposal
previously communicated, verbally or in writing, to you, you have had sufficient
time to consider this Agreement, and you waive any right you may have to
additional time to review it; and



d.
This Agreement will become effective on the eighth day following the day you
execute it (“Effective Date”). After signing both copies of this Agreement,
please return one copy to me and retain a copy for your records. You may revoke
this Agreement at any time prior to its Effective Date by giving written notice
to me.
















































































--------------------------------------------------------------------------------









  Aetna Inc.


 
 
 
 
 
 
 
 
By:
/s/ Thomas W. Weidenkopf
 
2/14/2018
 
Thomas W. Weidenkopf    
 
Date
 
Executive Vice President, Human Resources
 
 
 
 
 
 
 
/s/ Gary W. Loveman    
 
2/13/2018
 
Gary W. Loveman    
 
Date






